DETAILED ACTION
Notice to Applicant
In the amendment dated 10/11/2021, the following has occurred: Claims 1 and 17 have been amended; Claims 2, 6, 7 and 25 have been canceled.
Claims 1, 3-5, and 8-11, 13, and 15-24 are pending; claims 10, 13, and 20-24 being withdrawn. Claims 1, 3-5, 8, 9, 11, 15-19, and 25 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 8, 9, 11, 15-19, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent claims have been amended to require “wherein the electrode has a utilization rate near 80 to 90 percent.” This is indefinite because it uses a relative term, “near,” that does not clearly delimit the boundaries of the claim. Would 79% count as within the claim boundary? 78%? 79.8%? The Office has interpreted it to require 75% or above since there only appears to be significant figures in the tens place. 
	The claim is additionally indefinite, however, because it does not clearly identify the conditions for determining the utilization rate. The instant specification, for example, states that utilization levels can be reached “up to 90% from a low 40% utilization observed in the state of the art batteries” (para 00026) but appears to be comparing apples to oranges. The “state of the art batteries” are commercial 



Double Patenting
In the Remarks filed 3/11/2021 the double patenting rejections asserted in the Non-Final Rejection of 5/21/2020 were not directly addressed except to say that a terminal disclaimer could be filed if allowable subject matter was indicated. Claims 1-9, 11-12, 15-19, and 25 are still rejected in view of US Patent No. 9,997,777 as laid out in the previous rejection. The ‘777 patent claims a positive electrode comprising an active material such as lithium cobalt oxide with a conductive agent comprising particles of cobalt oxyhydroxide in a lithium-ion battery with a non-aqueous electrolyte (claim 1) having +3 and +4 oxidation states (claims 3-4), wherein the collector can be nickel or aluminum (claim 6). While KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3, 8-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US Patent No. 6,221,529 to Yasuda et al.) in view of Momo (US 2013/0052526 to Momo et al.).
	Regarding Claims 1-3, 8-9, 17, and 19, Yasuda teaches:
a lithium ion battery (column 2 lines 45-50) with a negative electrode, non-aqueous electrolyte (see e.g. the carbonate electrolytes in column 8), and positive electrode
wherein the positive electrode comprises a three-dimensional porous substrate of aluminum, nickel, carbon, steel or the like (column 3 lines 44-56), e.g. mesh or foamed nickel (column 10, example 9 or example 10)
wherein the electrode can include an active material such as lithium cobaltate (column 3 line 59)
wherein addition of cobalt species, such as in the form of cobalt oxyhydroxide, can improve performance in charging (column 4 lines 24-31), either as a dopant in nickel oxyhydroxide in some embodiments or added as a separate powder of cobalt oxyhydroxide in other embodiments (column 9 lines 19-29)
certain embodiments wherein no carbon is added to the cobalt-containing cathode (see e.g. examples 1-3) but wherein conventional electro-conductive additives could be added as desired (column 1 lines 55-60)
	Yasuda does not explicitly teach an embodiment wherein cobalt oxyhydroxide is added as a powder and no carbon additive is included in the cathode. It would have been obvious to one of ordinary skill in the art, however, to use cobalt oxyhydroxide as a powder in any particular embodiment, since it is taught as a viable and interchangeable form of adding cobalt species in addition to or as a replacement for direct doping of the cathode material, and it would further have been obvious to use or not use any conventional electro-conductive additive within the cathode as desired. Momo, for example, from the same field of invention, regarding a lithium transition metal cathode, teaches that conventional conductive additives in the art included carbon, but also included metal materials such as powder or fiber of conductive metals like copper, nickel, aluminum, or silver. It would have been obvious to use metal shavings or powders as the conductive metal in the cathodes of Yasuda, or to use no conductive additive at all, as was used in of Yasuda’s embodiment. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

	Regarding Claim 11, Yasuda teaches:
a three-dimensional porous body wherein the active material penetrate the substrate, such that the substrate obviously has a greater loading surface area in comparison to some flat non-porous substrate of similar dimension (column 3)
	Regarding Claim 12, Yasuda teaches:
examples without carbon conductive additive
	Regarding Claim 18, Yasuda teaches:
a negative electrode comprising lithium or carbon (column 12 lines 35-40)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US Patent No. 6,221,529 to Yasuda et al.) in view of Momo (US 2013/0052526 to Momo et al.)., in further view of Douin (“Effect of Deep Discharge on the Electrochemical Behavior of Cobalt Oxides and Oxyhydroxides Used as Conductive Additives in Ni-MH Cells.” Journal of Power Sources, 193 (2009) 864-870, by Douin et al.).
	Regarding Claims 4-5, Yasuda does not explicitly teach:
the oxidation state of the cobalt oxyhydroxide
	Douin, however, from the same field of invention, teaches oxyhydroxide with a oxidation degree between 3 and 4 in a voltage range spanning that of the electrochemically active voltage for lithium cobaltate or nickel (oxy)hydroxide as used in Yasuda. It would have been expected that during cycling the cobalt oxyhydroxide added in the Yasuda battery would include some cobalt in the +3 and some in the +4 oxidation states, depending on the electrochemical potential at a particular state of charge. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US Patent No. 6,221,529 to Yasuda et al.) in view of Momo (US 2013/0052526 to Momo et al.), in further view of Kogetsu (US 2009/0017377 to  Kogetsu et al.).
	Regarding Claims 15-16, Yasuda teaches
inclusion of metal-containing powders in the electrodes (see the examples)
	Yasuda does not explicitly teach:
aluminum powder
	Such powders were known in the art as conductive additives. Kogetsu for example teaches that aluminum powder as a conventional conductive additive in lithium transition metal oxide cathodes (para 0081). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).



Response to Arguments
Applicant argues that the amended claims include a utilization rate limitation not taught in the art and that constitutes unexpected results over the prior art. The Office agrees that a working, commercially useful battery employing lithium cobaltate or the like at a utilization rate of “near 80 to 90 percent” would appear to provide an unexpected result over conventional lithium ion batteries on the market at the time of invention. A working battery useful for commercial purposes such as providing power to electrical devices with a utilization rate of over 80 percent for the positive cathode at ordinary voltage and amperage is not what the specification discloses. In the working example the discharge rate used to test the electrode is very low, and no comparative example using e.g. conductive carbon is given under comparable conditions. The claims have therefore been rejected under § 112 for lack of definiteness concerning the limits on what “utilization rate” might mean. Absent Applicant pointing to a specific positive structural limitation that would differentiate it from the prior art and explain the claimed utilization rate, the claims have been rejected over Yasuda, which renders obvious the claimed positive elements. A battery using a conventional lithium cobaltate as the active material with a cobalt oxyhydroxide dopant and a porous nickel collector, as rendered obvious by Yasuda would appear to meet the claimed utilization rate, at least in the relevant sense, because the instant specification identifies inclusion of cobalt oxyhydroxide as the critical element for achieving such rates.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723